Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 22, 2020

                                         No. 04-20-00186-CV

                                       IN RE Josefina LOPEZ

                                   Original Mandamus Proceeding 1

                                                ORDER

        On March 30, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 22, 2020.



                                                                 _____________________________
                                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2020.

                                                                 _____________________________
                                                                 Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2017-CVH-002055-C3, styled Josefina Lopez v. Germania Farm Mutual
Insurance Company and Christopher Yates, pending in the County Court at Law No. 2, Webb County, Texas, the
Honorable Victor Villarreal presiding.